Name: Decision of the Management Board of Europol of 18 July 2007 agreeing to the conditions and procedures laid down by Europol adapting the amounts mentioned in the Appendix to the Decision of the Europol Management Board of 16 November 1999 regarding taxes applicable to salaries and emoluments paid to Europol staff members for the benefit of Europol
 Type: Decision
 Subject Matter: European construction;  EU institutions and European civil service;  taxation;  business organisation
 Date Published: 2007-07-28

 28.7.2007 EN Official Journal of the European Union L 196/49 DECISION OF THE MANAGEMENT BOARD OF EUROPOL of 18 July 2007 agreeing to the conditions and procedures laid down by Europol adapting the amounts mentioned in the Appendix to the Decision of the Europol Management Board of 16 November 1999 regarding taxes applicable to salaries and emoluments paid to Europol staff members for the benefit of Europol (2007/538/EC) THE MANAGEMENT BOARD OF EUROPOL, Having regard to the Protocol drawn up on the basis of Article K.3 of the Treaty on European Union and Article 41(3) of the Europol Convention, on the privileges and immunities of Europol, the members of its organs, the deputy directors and employees of Europol (1), and in particular Article 10 thereof, Whereas: (1) The Council decided on 12 June 2007 to adapt the salaries and emoluments for Europol officials with 1,5 % with retroactive effect as of 1 July 2006. (2) The Management Board decided on 18 July 2007 to effect an increase in the amounts mentioned in Article 4 of the Appendix to the Decision of the Management Board of 16 November 1999 (2) by the same percentage and as of the same date as determined by the Council Decision of 12 June 2007 mentioned under point 1. (3) In accordance with the same decision of the Management Board of 18 July 2007, the values thus established should be published in the Official Journal of the European Union, HAS DECIDED AS FOLLOWS: Article 1 With effect from 1 July 2006: 1. The value mentioned in the first sentence of Article 4 of the Appendix to the Decision of the Europol Management Board of 16 November 1999 shall be replaced by EUR 113,68. 2. The values in euro units of the table included in Article 4 of the Appendix to the Decision of the Europol Management Board of 16 November 1999 shall be replaced by the following: 8 % to amounts between EUR 113,68 and EUR 2 002,41 10 % to amounts between EUR 2 002,42 and EUR 2 758,01 12,5 % to amounts between EUR 2 758,02 and EUR 3 160,83 15 % to amounts between EUR 3 160,84 and EUR 3 589,60 17,5 % to amounts between EUR 3 589,61 and EUR 3 992,45 20 % to amounts between EUR 3 992,46 and EUR 4 382,91 22,5 % to amounts between EUR 4 382,92 and EUR 4 785,73 25 % to amounts between EUR 4 785,74 and EUR 5 176,21 27,5 % to amounts between EUR 5 176,22 and EUR 5 579,03 30 % to amounts between EUR 5 579,04 and EUR 5 969,51 32,5 % to amounts between EUR 5 969,52 and EUR 6 372,33 35 % to amounts between EUR 6 372,34 and EUR 6 763,42 40 % to amounts between EUR 6 763,43 and EUR 7 166,26 45 % to amounts above EUR 7 166,27. Article 2 This Decision shall be published in the Official Journal of the European Union. Article 3 This Decision shall enter into force the day following its adoption. Done at The Hague, 18 July 2007. Jaime FERNANDES Chairman of the Management Board (1) OJ C 221, 19.7.1997, p. 2. (2) OJ C 65, 28.2.2001, p. 8.